PER CURIAM.
The patent sued upon is No. 703,100, granted June 24, 1902, to Julius B. Wantz for a massaging implement. A prior suit for infringement was brought by the same complainant against Eureka Vibrator Company, in which Judge Hand sustained the patent and held defendant’s device to be an infringement.
The present suit was tried before the same judge, but the record was materially changed by .the introduction of much testimony which was not in the earlier suit. In consequence he changed his opinion as to the validity of the patent, on the ground that in the later case the defendant had “supplied the very link which alone was absent in the case against the Eureka Vibrator Company.” He held the patent void and dismissed the bill. We entirely concur with the reasoning which led him to that conclusion and do not think it necessary to add anything to his opinion.
The decree is affirmed, with costs.